Case 1:17-md-02800-TWT Document 836 Filed 09/25/19 Page 1 of 2

patrick frank

 

1622 Crescent Place
Venice, Calif.

90291 USA Orr
310.578.0918 go seri?
323.283.7327 mobile FEY so 6"
pfrank@grabados.org s, 78
http://grabados.org oer 1 clerk
N,
Te me)
ypnte® * & per
We ae
Br kee S/¥
September 16, 2019 2 EN a
eptember C3 C)
Clerk of the Court

U.S. District Court

Richard B. Russell Federal Building
2211 United States Courthouse

75 Ted Turner Drive, SW

Atlanta, GA 30303-3309

In re: Equifax Inc. Customer Data Security Breach Litigation
Case No. 1:17-md-2800-TWT

Dear Mr. Hatten

I am part of the class action settlement named above, and I hereby object to this
settlement. The monetary option was first promoted as up to $125, but this will likely by
illusory because of the total limit on the payout by Equifax. Moreover, in order to receive
this money, one must first prove that they have credit monitoring. This is unnecessarily
burdensome. I fell that I have been “baited and switched.” In addition, the company
should have to pay more. Its breach of trust was so great that Equifax in my opinion
deserves the maximum penalty that Georgia allows, which is the “death penalty.” The
company should be dissolved and its officers tried and jailed if convicted. Thank you for
your attention.

 

Yours cordially 7 }
. “7 iy)
MAL Lah

(

Patrick Frank
Case 1:17-md-02800-TWT Document 836 Filed 09/25/19 Page 2 of 2

Patrick Frank —
4622 Crescent Place

Venice

f

cA 90291

 
 

fLELK. A OE Co yan oo
u. ¢, biSlRict fount .
pu ssell FECL P- BLO
21! U.C. (avaTH owe
IL TEP TUR? De SW

 

se obblil Psy if 1 BIR AARNE» RGR gH
